Title: To Benjamin Franklin from Dumas, 10 January 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 10e. Janv. 1782
J’ai vos respectables du 8 Nov. & 19 Dec., auxquelles j’aurai l’honneur de répondre la semaine prochaine, en vous rendant compte de nos operations ici depuis hier, aujourd’hui & demain, qui sont très-intéressantes, & du succès desquelles nous sommes fort contents, Mr. A —— & moi, parce qu’il paroît applanir le chemin à d’autres encore. Aujourd’hui les courses que j’ai encore à faire (ainsi que demain) & le départ de la poste m’empechent de rien ajouter de plus, que les respects que j’ai à vous présenter de la part de Mr. Adams, & celui avec lequel je suis, Monsieur, Votre très-humble & très-obéissant serviteur
Dumas
Paris à S. E. Mr. Franklin &c.
